DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the UAV with oblong exhaust ports on the linear support in a spaced manner arranged as claimed along the generatrix, the UAV with the hollow linear support and detachable pod and the perpendicular rotating shafts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  The claim contains the phrase “the exhaust port is in a shape of oblong”, but a phrase such as “each exhaust port has an oblong shape” may be clearer.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 4 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “close” renders the phrase “to the forward-facing opening” indefinite because it is not possible to ascertain what distance the fan could be from the opening and be considered “close”. Claim 5 depends on claim 4 and therefore contains the same defect.
The term “close” in claim 7 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “close” renders the phrase “to the tail end of each of the left linear support and the right linear support” indefinite because it is not possible to ascertain what distance the exhaust port could be from the tail end and be considered “close”. Claims 8 and 9 depend on claim 7 and therefore contain the same defect.
The term “close” in claim 16 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “close” renders the phrase “to the forward-facing opening” indefinite because it is not possible to ascertain what distance the fan could be from the opening and be considered “close”. Claims 17-20 depend on claim 16 and therefore contain the same defect.
Claim 19 recites in the preamble the subcombination of a “cooling system for the unmanned aerial vehicle” that is inconsistent with the body of the claim that recites limitations directed to the combination of the cooling system for the unmanned aerial vehicle and a pod which is detachably attached to the bottom face of the unmanned aerial vehicle. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a pod which is detachably attached to the bottom face of the unmanned aerial vehicle is not an inherent component of the cooling system for the unmanned aerial vehicle. Claim 20 depends on claim 19 and therefore contains the same defect.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tighe et al. (hereinafter Tighe, US Publication Number 20180105268).
Regarding claim 15, Tighe discloses a cooling system for an unmanned aerial vehicle (Figure 8), comprising: an opening (Figure 8 element 814) which is provided on a shell of a linear support (Figure 8); a plurality of lift propellers which are arranged on the linear support (Figure 8 elements 101 and 102); a plurality of motors which are configured to be used for each lift propeller of the plurality of lift propellers in the linear support (Paragraphs 36 and 48); and a fan which is arranged in the linear support to supply air from an external environment to an interior of the linear support (Figure 8 element unlabeled fans, Paragraph 50)
Regarding claim 16, Tighe discloses the above cooling system for an unmanned aircraft wherein the fan is arranged at a position close to the front end of the linear support (Figure 8).
Regarding claim 17, Tighe discloses the above cooling system for an unmanned aircraft wherein the linear support is in a straight configuration (Figure 8).
Regarding claim 18, Tighe discloses the above cooling system for an unmanned aircraft further comprising at least one exhaust port which is provided on the linear support to allow the air to escape from the interior of the linear support (Figure 8 unlabeled outlet, Paragraph 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes (US Publication Number 20190127056) in view of Tighe.
Regarding claim 1, Weekes discloses a vertical takeoff and landing unmanned aerial vehicle (Figure 1 element 100), comprising: a left main wing and a right main wing (Figure 1 left and right hand portions of element 120); a left front wing and a right front wing (Figure 1 left and right hand portions of element 115); a main body which is engaged with the left main wing and the right main wing(Figure 1 element 110); a left linear support for connecting the left main wing with the left front wing (Figure 1 element 108); a right linear support for connecting the right main wing with the right front wing (Figure 1 element 107); the left linear support having a first group of multiple lift propellers arranged thereon (Figure 1 elements 104-106); the right linear support having a second group of multiple lift propellers arranged thereon (Figure 1 elements 101-103), but is silent as to the details of the linear supports.
However, Tighe discloses a similar linear support (Figure 8) that has a hollow interior (Figure 8 elements 850a and 850b) and a forward facing opening as claimed (Figure 8 element 814).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL UAV of Weekes with the linear support of Tighe for the predictable result of providing sufficient cooling to components located in the support (Tighe, Paragraph 48).
Regarding claim 2, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle, but are silent as to the proportions of the inlet.
However, it would have been an obvious matter of design choice to make the different portions of the opening of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402. This would provide the predictable result of allowing the air to flow without restriction and free from compressive heating.
Regarding claim 3, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle further comprising a fan which is arranged in the hollow interior of each of the left linear support and the right linear support (Tighe, Figure 8 element unlabeled fan, Paragraph 50).
Regarding claim 4, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle wherein the fan is arranged close to the forward-facing opening to promote air circulation in the hollow interior (Tighe, Figure 8).
Regarding claim 5, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle wherein the fan is a ducted fan (Tighe, Figure 8).
Regarding claim 6, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle further comprising motors of the first group of multiple lift propellers and the second group of multiple lift propellers, wherein the motors are arranged in the hollow interiors (Tighe, Figure 5b, Paragraph 36).
Regarding claim 7, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle further comprising an exhaust port provided at a position close to the tail end of each of the left linear support and the right linear support, thereby allowing air to flow from the hollow interior to an external environment (Tighe, Figure 8 unlabeled outlet, Paragraph 49).
Regarding claim 10, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle further comprising a detachable pod attached to the bottom face of the unmanned aerial vehicle (Weekes, Figure 1 element 150).
Regarding claim 11, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle wherein the pod is a passenger pod or a cargo pod (Weekes, Paragraph 54).
Regarding claim 12, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle wherein a rotating shaft of the fan is perpendicular to a rotating shaft of each lift propeller of the plurality of lift propellers (Tighe, Figure 8 elements 840a, b and 844a, b).
Regarding claim 13, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle further comprising at least one propulsion propeller arranged on the unmanned aerial vehicle (Weekes, Figure 1 element 127).
Regarding claim 14, Weeks as modified by Tighe discloses the above vertical takeoff and landing unmanned aerial vehicle wherein a diameter of the forward-facing opening is greater than a radius of each of the left linear support and the right linear support (Tighe, Figure 8).
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe as applied to claim 15 above, and further in view of Weekes.
Regarding claim 19, Tighe discloses the above cooling system (Figure 8) for an unmanned aircraft (Figure 1 element 100), but fails to teach of a detachable pod as claimed.
However, Weekes teaches of a similar aircraft (Figure 1 element 100) comprising a pod which is detachably attached to the bottom face of the unmanned aerial vehicle (Figure 1 element 150).
Regarding claim 19, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Tighe with the pod of Weekes for the predictable result of allowing cargo to be deposited at a remote site (Weekes, Paragraph 54).
Regarding claim 20, Tighe as modified by Weekes discloses the above cooling system for an unmanned aircraft wherein the pod is a passenger pod or a cargo pod (Weekes, Paragraph 54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number 10669037 discloses a VTOL aircraft with a ventilated boom. US Publication Number 20190233077 discloses a UAV with hollow supports and a detachable pod
The examiner notes that claims 8 and 9 do not have art rejections, but cannot be indicated allowable because there are outstanding 112b issues and drawing objections that deal with the subject matter of the claims.
The applicant in invited to contact the examiner regarding the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644